Title: From George Washington to James Livingston, 14 December 1780
From: Washington, George
To: Livingston, James


                        
                            Sir
                            Head Quarters New Windsor Decr 14. 1780
                        
                        You will be pleased to make & transmit to Head Quarters immediately, a Return of Your Regt specifying
                            the States to which the Non Commissd Officers & Privates respectively belong—And also the number of Foreigners,
                            who are not reckoned as the quota of any particular State. I am &c.

                    